Citation Nr: 0603515	
Decision Date: 02/08/06    Archive Date: 02/22/06	

DOCKET NO.  03-06 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  The veteran, who performed active service in excess 
of three years, including verified active service from July 
1972 to May 1974, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The Social Security Administration has verified that the 
veteran was in receipt of Social Security disability benefits 
in the amount of $888 per month beginning in December 2000; 
$889 beginning in July 2001; and $912 beginning in December 
2001 for a yearly income of $10,656, $10,668, and $10,944, 
respectively.

3.  The veteran's yearly income exceeds the maximum amount 
set by law for entitlement to non-service-connected pension 
benefits for a veteran with no dependents.


CONCLUSION OF LAW

The requirements for nonservice-connected disability benefits 
have not been met.  38 U.S.C.A. §§ 1503, 5121, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.271, 3.272 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

The Board observes that the RO attempted to satisfy this 
notification obligation by way of a letter to the veteran 
dated in July 2003.  However, the Board finds that that 
letter did not satisfy the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  For example, that letter did not inform the 
veteran about the information and evidence the VA would seek 
to provide.  Nevertheless, the Board finds that further 
notice of the VCAA is unnecessary because it is the law, and 
not the evidence, that is dispositive in this case.

In such situations, an opinion from the VA General Counsel 
has held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004 (June 23, 2004).  In addition, the United 
States Court of Appeals for Veterans Claims (Court) has also 
held that where the law, and not the underlying facts or the 
development of the facts are dispositive in a matter, the 
VCAA can have no affect on the appeal.  Manning v. Principi, 
16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).  The Board further notes that the 
Court has held that when there is an error in the VCAA 
notice, there is no prejudice to a claimant as a result of 
the error if the benefit sought could not possibly have been 
awarded as a matter of law.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2002).  

Nevertheless, in notifying the veteran of the denial of his 
claim for nonservice-connected pension benefits based on 
excessive income in June 2001, the RO did inform the veteran 
that it was possible to reduce his countable income by 
providing evidence of medical expenses and invited the 
veteran to submit claimed medical expenses on the enclosed 
form.  The RO also informed the veteran that he could be 
entitled to additional benefits if he satisfied the 
requirements for aid and attendance benefits and informed him 
of the criteria and the evidence necessary to establish that 
benefit.  In addition, after the veteran disputed the 
characterization of his Social Security payments, the RO 
requested the veteran to send evidence that his Social 
Security income was other than Social Security disability 
benefits by way of a letter dated in July 2003.  Thus, the 
veteran has been informed of the evidence necessary to 
establish entitlement to nonservice-connected pension 
benefits given the undisputed evidence of record.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The RO provided 
the veteran VA examinations in connection with his claim for 
nonservice-connected pension benefits and determined that he 
met the disability requirements for nonservice-connected 
pension benefits.  When the RO reviewed the income 
information supplied by the veteran the RO inquired with the 
Social Security Administration on more than one occasion as 
to the nature and amount of the veteran's Social Security 
income.  Since the veteran's claim is being denied on the 
basis of excess income and his income consists solely of 
Social Security income, the Board finds that all relevant 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review.

The basic facts in this case are not in any significant 
dispute.  When the veteran filed a claim for nonservice-
connected pension benefits, the veteran reported that he was 
receiving benefits from the Social Security Administration, 
other than Supplemental Security Income (SSI) payments, in 
the amount of $813 per month.  After a June 2001 rating 
decision determined that the veteran's disabilities were of 
sufficient severity to preclude him from obtaining or 
maintaining a substantially gainful occupation due to those 
disabilities, the RO sought verification from the Social 
Security Administration as to the amount of the veteran's 
award.  Information from that agency obtained in June 2001 
indicated that as of December 1999 the veteran was being paid 
$858.50 a month and $888 per month as of December 2000.  The 
veteran was notified of the denial of his claim by way of a 
letter from the RO to him dated in June 2001.  In that letter 
the RO informed him that his yearly income was calculated in 
the amount of $10,199 and that this amount exceeded the limit 
set by law of $8,989 for a veteran.  The veteran was also 
informed that he could lower his income by using medical 
expenses paid after June 2000 and that if he wanted to claim 
medical expenses he should complete the enclosed form.  To 
date the veteran has not claimed any additional medical 
expenses.  That letter also informed the veteran that he 
could be entitled to additional pension benefits based on the 
need for aid and attendance and informed him of the criteria 
for that benefit and the need to submit medical evidence 
demonstrating an entitlement.  The veteran has not submitted 
any evidence demonstrating an entitlement to aid and 
attendance.

Subsequently, the veteran suggested that his payments from 
the Social Security Administration were actually SSI and not 
disability benefits, income that would not be countable for 
VA benefit purposes.  However, in November 2002 the RO 
contacted the Social Security Administration and obtained 
verification that the veteran was receiving disability 
benefits and not SSI as he had indicated.  The RO also 
obtained additional information concerning the veteran's 
monthly award from the Social Security Administration in 
December 2002 and received information that the veteran was 
receiving $889 per month as of July 2001, $912 as of December 
2001 and $925 as of December 2002.

The veteran does not appear to dispute the actual amount of 
his benefit award from the Social Security Administration 
utilized by the RO in calculating his yearly income.  Nor 
does the veteran appear to dispute the maximum income for VA 
purposes used by the RO in denying his claim.  Rather, the 
veteran has suggested during the course of his appeal that 
his payments from the Social Security Administration are 
actually SSI, not disability benefits.

In calculating income for purposes of nonservice-connected 
disability pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualized period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271.  
Significantly, under 38 C.F.R. § 3.272 there is no exclusion 
specifically for Social Security payments, but there is an 
exclusion for donations from public or private relief, 
welfare or charitable organizations.  See 38 C.F.R. 
§ 3.272(a).  Such payments appear to include SSI payments 
because the application submitted by the veteran to initiate 
his claim for pension benefits indicated that he was to 
include benefits from the Social Security Administration 
other than SSI benefits.  

Since there is no exclusion for Social Security disability 
income contained 38 C.F.R. § 3.272 and the Social Security 
Administration has verified that the veteran is receiving 
disability benefits, rather than SSI benefits, that income 
must be included for purposes of calculating the veteran's 
pension award.  When those benefits are counted as income 
during the 12-month annualized period in which received, the 
veteran's income exceeds the maximum amount set by law for a 
veteran with no dependents.  Accordingly, while the veteran 
is clearly medically disabled for purposes of nonservice-
connected pension benefits, his income exceeds the maximum 
set forth by law.  Therefore, the veteran's entitlement to 
nonservice-connected pension benefits is not established.


ORDER

The veteran's countable income is excessive for VA pension 
benefits, nonservice-connected pension benefits are denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


